                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

UNITED STATES OF AMERICA                 )
                                         )
v.                                       )   Case No. 3:-16-102
                                         )   JUDGE TRAUGER
MICHAEL POTEETE                          )

         MOTION TO SUBSTITUTE COUNSEL AND NOTICE OF APPEARANCE

       Comes Michael C. Holley, Assistant Federal Public Defender, and hereby gives

notice of his appearance in this matter and requests that all documents filed from this

date forward be served upon him. Counsel intends to file a motion for compassionate

release for Mr. Poteete. Furthermore, the Court is moved to substitute AFPD Michael

C. Holley for Mr. Gary Blackburn as counsel of record.


                                       Respectfully submitted,



                                       s/ Michael C. Holley
                                       MICHAEL C. HOLLEY (BPR #021885)
                                       Assistant Federal Public Defender
                                       810 Broadway, Suite 200
                                       Nashville, TN 37203
                                       615-736-5047

                                       Attorney for Michael Poteete




     Case 3:16-cr-00102 Document 49 Filed 05/14/20 Page 1 of 2 PageID #: 149
                             CERTIFICATE OF SERVICE

       I hereby certify that on May 14, 2020, I electronically filed this pleading with
the U.S. District Court Clerk by using the CM/ECF system, which will send a Notice
of Electronic Filing to Joseph Montminy, Assistant United States Attorneys, Office of
the U.S. Attorney, 110 Ninth Avenue North, Suite A961, Nashville, Tennessee, 37203.



                                       s/ Michael C. Holley
                                       MICHAEL C. HOLLEY




                                           2




   Case 3:16-cr-00102 Document 49 Filed 05/14/20 Page 2 of 2 PageID #: 150
